DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claim 7, line 1, change number “6” to number --- 1 ---.

Allowable Subject Matter
Claim 1-5 and 7-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art fails to teaching and/or suggesting of a driver authentication system and method for controlling power output by a battery in a vehicle, comprising:
measuring, by the controller, voltage of the battery during a sequence of vehicle events to form a time series, where each vehicle event is powered by the battery;
constructing, by the controller, an unknown fingerprint from the voltage measurements made during the sequence of vehicle events by normalizing magnitude of voltage measurements comprising the time series, where the unknown fingerprint is indicative of a sequence of vehicle events; and comparing, by the controller, the unknown fingerprint to the at least one fingerprint.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.







/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
06/17/2022